Citation Nr: 0705966	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  99-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability.

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left acetabulum.

3.  Entitlement to the assignment of a higher rating for low 
back strain, currently rated 10 percent disabling.

4.  Entitlement to a separate compensable evaluation for 
sciatic nerve damage.

5.  Entitlement to a compensable evaluation for 
histoplasmosis, status post thoracotomy.

6.  Entitlement to service connection for an equilibrium 
disability, to include as secondary to bilateral hearing loss 
disability.

7.  Entitlement to service connection for residuals of 
asbestos exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in June 1997.  

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran was 
scheduled to testify at a Board videoconference in September 
2003; however, he failed to appear.  This matter was remanded 
in October 2003.

The October 2003 Remand referenced May 1999 correspondence in 
which the veteran claimed entitlement to service connection 
for an equilibrium disorder, sciatic nerve damage, residuals 
of asbestos exposure, and residuals of a right thoracotomy 
with excision of lung mass, and referred these issues to the 
RO for appropriate action.  As the May 1999 correspondence 
was received within the 1 year of issuance of the October 
1998 rating decision, the RO accepted such correspondence as 
a notice of disagreement.  In a June 2006 statement of the 
case, the RO phrased the issues as entitlement to a separate 
compensable evaluation for sciatic nerve damage; entitlement 
to a compensable evaluation for histoplasmosis, status post 
thoracotomy; entitlement to a separate compensable evaluation 
for an equilibrium disability; and, entitlement to service 
connection for residuals of asbestos exposure.  A substantive 
appeal was received in August 2006 with regard to these 
issues.  The Board has determined that the issue of 
entitlement to a separate compensable evaluation for an 
equilibrium disability should in fact constitute a separate 
claim of entitlement to service connection for equilibrium 
disability, on a direct and secondary basis.

The issues of entitlement to a compensable evaluation for 
histoplasmosis, status post thoracotomy; entitlement to 
service connection for an equilibrium disability, to include 
as secondary to bilateral hearing loss disability; and, 
entitlement to service connection for residuals of asbestos 
exposure are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.



FINDINGS OF FACT

1.  The veteran has no higher than level II hearing acuity in 
the right ear, and no higher than level IV hearing acuity in 
the left ear.  

2.  The veteran's service-connected disability, described as 
residuals fracture left acetabulum, is manifested by normal 
range of motion, with subjective complaints of discomfort and 
no objective findings of functional loss.

3.  The veteran's service-connected low back strain is 
productive of normal range of motion with sciatic nerve pain, 
with no findings of ankylosis or muscle spasm or guarding to 
result in an abnormal gait or abnormal spinal contour; with 
no evidence of incapacitating episodes having a total 
duration of at least 2 weeks during the past 12 months.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for service-connected residuals fracture 
left acetabulum have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5251 (2006).

3.  The criteria for entitlement to a rating in excess of 10 
percent for low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Code 5293 (effective through September 22, 2002), 
Diagnostic Codes 5285 - 5295 (effective through September 25, 
2003), Diagnostic Code 5293 (effective from September 23, 
2002 and reclassified to 5243 effective September 26, 2003), 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic codes 5285 - 5295).

4.  The criteria for entitlement to a separate compensable 
rating for sciatic nerve disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5293 (effective through September 
22, 2002), Diagnostic Codes 5285 - 5295 (effective through 
September 25, 2003), Diagnostic Code 5293 (effective from 
September 23, 2002 and reclassified to 5243 effective 
September 26, 2003), Diagnostic Codes 5235 - 5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
codes 5285 - 5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from a 
March 1998 rating decision.  In June 2003, a VCAA letter was 
issued to the veteran with regard to entitlement to increased 
ratings for service-connected bilateral hearing loss 
disability, low back disability, and left hip disability.  
Another VCAA letter was issued to the veteran in April 2004.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
As entitlement to a separate compensable evaluation for 
sciatic nerve damage is essentially a downstream element of a 
claim for an increased rating for his service-connected low 
back disability, the Board finds the VCAA provisions have 
also been satisfied with regard to this issue.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in June 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  Additionally, this matter was remanded 
in October 2003, and thereafter, the RO issued another VCAA 
letter to the veteran in April 2004.  The contents of these 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

In March 2006, the veteran was provided with notice of what 
type of information and evidence was needed to establish an 
effective date, as it pertains to the increased rating 
issues.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Despite the initial inadequate notice provided to 
the veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to increased ratings, 
any questions as to the appropriate effective date to be 
assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded VA examinations in March 1998 and 
November 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues addressed on the merits in the following decision. 

II.  Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, in 
this case service-connected bilateral hearing loss 
disability, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  With 
regard to the issues of entitlement to higher evaluations for 
service-connected low back strain and left acetabulum, as the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

III.  Bilateral hearing loss disability

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Subsequent to his first period of service, service connection 
was established for defective hearing left ear, and right ear 
normal.  A noncompensable disability rating was assigned, 
effective February 1979.  Subsequent to his second period of 
service, the veteran claimed bilateral hearing loss and the 
October 1998 rating decision appeared to find evidence of 
bilateral hearing loss, however, continued a noncompensable 
disability rating.  

At VA examination in March 1998, the veteran's pure tone 
thresholds were reported as follows:


HERTZ


1000
2000
3000
4000
RIGHT

10
10
30
25
LEFT

35
45
70
75

The pure tone average in the right ear was 20 decibels, and 
56 decibels in the left ear.  Speech recognition scores were 
88 percent for the right ear, and 76 percent for the left 
ear.  The examiner diagnosed mild sensorineural loss in the 
right ear, and moderately severe sensorineural loss in the 
left ear.  Based on the audiometric findings, to include the 
pure tone average thresholds and speech discrimination 
scores, this translated to level II hearing in the right ear, 
and level IV hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
equates to noncompensable hearing loss.  

The veteran underwent another VA examination in June 1999, 
and his pure tone testing thresholds were reported as 
follows:


HERTZ


1000
2000
3000
4000
RIGHT

10
10
15
15
LEFT

30
35
60
75

The pure tone average in the right ear was 12 decibels, and 
50 decibels in the left ear.  Speech recognition scores were 
92 percent for both the right and left ears.  The examiner 
diagnosed mild mixed (sensory and conductive) loss in the 
right ear, and moderate mixed loss in the left ear.  Based on 
the audiometric findings during the June 1999 audiometric 
examination, this translated to level I hearing in the right 
ear and level I hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
also equates to noncompensable hearing loss.  

On VA examination in December 2004, pure tone thresholds were 
as follows:


HERTZ


1000
2000
3000
4000
RIGHT

35
35
60
80
LEFT

30
50
80
100

The pure tone average in the right ear was 53 decibels, and 
65 decibels in the left ear.  Speech recognition scores were 
84 percent in the right ear, and 88 percent in the left ear.  
The examiner diagnosed moderate mixed hearing loss in both 
ears.  Based on the audiometric findings, this translated to 
level II hearing in the right ear and level III hearing in 
the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table 
VII, Diagnostic Code 6100, this again equates to 
noncompensable hearing loss.  

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the 
audiological test results most favorable to the veteran to 
the regulatory criteria, the Board is compelled to conclude 
that the preponderance of the evidence is against entitlement 
to a compensable rating for bilateral hearing loss 
disability.  Thus, there is no reasonable doubt to be 
resolved.  The veteran may always advance an increased rating 
claim if the severity of his hearing loss disability should 
increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

IV.  Factual Background - left acetabulum & low back

Service medical records reflect that in July 1988, the 
veteran sustained a fracture of the left acetabulum.  An 
April 1990 service medical record reflects complaints of low 
back pain due to lifting a motorcycle onto a truck.  The 
assessment was lower back pain due to muscle strain.  A 
September 1995 service medical record reflects complaints of 
back pain, and an assessment of lumbar fascet syndrome and 
severe spasms.  

At a March 1998 VA examination, the veteran claimed that 
during service he sustained an acute low back strain and 
fractures to the left hip and pelvis in a boiler flash 
explosion.  He was hospitalized approximately seven weeks.  
He apparently recovered without complications.  Since that 
time he reported recurrent problems with low back pain with 
some radiation of pain into the left hip region.  He stated 
that this was usually aggravated by prolonged sitting or 
standing and was relieved with rest.  He reported occasional 
dull aching pain down the posterior aspect of the left thigh, 
although intermittent and progressive and he denied any 
numbness in either foot.  He reported being able to ambulate 
without difficulty and climb stairs without difficulty.  With 
regard to the back, he complained of occasional slight flares 
of low back pain usually associated with his left hip 
complaints.  He reported some occasional dull aching pain 
into the mid lumbar region.  On physical examination, the 
veteran stood erect with normal curvatures to the spine.  
Forward flexion was accomplished to touching the toes.  
Lateral bending extension was equal and regular bilateral.  
Straight leg raise was accomplished to 70 degrees bilateral.  
The veteran indicated an area of occasional discomfort in the 
midline in the lumbar spine.  He also indicated an area of 
discomfort over the lateral aspect of the left hip which was 
somewhat aggregated by full flexion and abduction.  There was 
no evidence of gross deformity.  On neurological examination, 
the cranial nerves were intact and active.  All modalities of 
sensation and motor power were intact and active.  
Superficial and deep tendon reflexes were equal and active 
bilateral.  Romberg and Babinski signs were negative.  The 
examiner diagnosed history of fracture of left hip and pelvis 
with complaints of sciatic neuralgia, and low back strain.

The veteran underwent another VA examination in November 
2004.  He reported multiple back injuries in service, and 
back pain since service.  He reported occasionally taking 
ibuprofen and Motrin to try to take the edge off the pain.  
He walks with a cane occasionally if the pain is severe.  He 
reported that past physical therapy had been helpful.  He 
reported employment as a stationary engineer, but is somewhat 
limited by his ability to sit, stand, bend and carry heavy 
objects because of his back problems.  On physical 
examination, he walked without evidence of a limp, discomfort 
or pain.  On physical examination of the lumbar spine, he 
stood upright with normal curvature of the lumbar spine.  
There was sciatic notch tenderness especially on the left 
side.  There was also severe tenderness to palpation along 
the left paraspinal muscles.  On range of motion testing, 
flexion was to 90 degrees; extension was to 30 degrees; 
lateral flexion was to 30 degrees; and rotation was to 30 
degrees.  The examiner noted that range of motion was within 
normal limits.  Straight leg raising testing did not produce 
radiating pain but did cause some discomfort in the left 
buttock area.  With regard to the left hip, it appeared very 
stable and had normal range of motion.  There was no erythema 
or tenderness.  Specifically, on range of motion testing, 
flexion was to 125 degrees; extension was to 30 degrees; 
adduction was to 25 degrees; abduction was to 45 degrees; 
interior rotation was to 40 degrees; exterior rotation was to 
60 degrees.  The examiner's assessment was that his low back 
pain and sciatic nerve symptoms should be considered to be 
related to his prior injuries which occurred in service.  The 
examiner opined that he seemed to be doing overall fairly 
well but did have some limited functional capacity because of 
his back pain.  The examiner opined that the left acetabulum 
fracture is well-healed but that the back pain seemed to be 
more severe.  It would be difficult for the veteran to lift 
objects that were greater than 20 pounds at any time and more 
than 10 pound frequently.  There would be some limitation in 
his ability because of the pain and lack of endurance from 
repetitive bending and lifting because of his back situation.  
It would be reasonable for him to continue seeing a physical 
therapist and potentially have an MRI of the lumbar spine.  
Without abnormalities including weakness or numbness in his 
lower extremities, it is unlikely that he would be a surgical 
candidate.  

Left acetabulum

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5251.  Under Diagnostic Code 
5252, limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation; limitation to 30 degrees 
warrants a 20 percent evaluation; limitation to 20 degrees 
warrants a 30 percent evaluation; and limitation to 10 
degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Under Diagnostic Code 5253, limitation 
of rotation of the thigh, cannot toe-out more than 15 degrees 
or limitation of adduction, cannot cross legs warrants a 10 
percent evaluation.  Limitation of abduction of, motion lost 
beyond 10 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5253.  

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion, (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

The RO has assigned a noncompensable disability rating for 
the left hip under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5251, limitation of extension of the thigh.  
The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a compensable rating for a left hip disability.

The foregoing evidence of reported ranges of motion, compared 
to the limitation-of-motion codes, indicate that the 
veteran's left hip disorder is noncompensably disabling under 
those codes.  As noted, range of motion was within normal 
limits on examination in March 1998 and November 2004.  These 
findings do not warrant a compensable rating under the 
criteria based on limitation of extension and flexion.  
38 C.F.R. § 4.71, Plate II, Diagnostic Codes 5251, 5252.  

The Board notes that subjective complaints related to the 
left hip included experiencing pain on occasion, and an 
inability to sit for long periods of time.  Although the 
veteran complained of pain associated with the disability at 
issue, "[a] finding of functional loss due to pain must be 
'supported by adequate pathology and evidenced by the visible 
behavior of the claimant.'"  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  The March 1998 
examination report reflects some discomfort over the lateral 
aspect of the left hip, somewhat aggregated by full flexion 
and abduction.  There was no evidence of gross deformity.  On 
examination in November 2004, the veteran's complaints mainly 
related to his low back disability and radiating pain down 
the backside of his left leg.  Such radiating pain has been 
considered in rating his service-connected low back 
disability.  The November 2004 VA examiner specifically 
opined that the veteran's left acetabulum fracture was well 
healed, and that his main problems related to his service-
connected back disability.  Thus, the Board finds that the 
objective medical evidence does not support findings of pain 
on motion of the left hip to such degree as to satisfy the 
requirements for a compensable evaluation.  Thus, the Board 
finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a 
basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-
07.

The Board has determined that based on the veteran's 
symptomatology, there is no other diagnostic code which could 
provide a higher rating for the veteran's left hip 
disability.  See Schafrath, 1 Vet. App. at 592-593.  There is 
no indication that the veteran is unable to toe out more than 
15 degrees as contemplated by a 10 percent rating under 
Diagnostic Code 5253.  Diagnostic Code 5250 relates to 
ankylosis of the hip and Diagnostic Code 5254 requires a 
flail joint of the hip.  There is no medical evidence of 
ankylosis or flail joint of either hip and, therefore, any 
application of these codes would be inappropriate.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's left hip disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  At the 
November 2004 examination, he reported full time employment.  
There is no indication that post-service he has been 
hospitalized for his left hip disability.  Accordingly, the 
Board finds that the impairment resulting from the veteran's 
left hip disability is appropriately compensated by the 
currently disability rating.

Low back strain

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its May 2005 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Initially, the Board notes that the RO granted service 
connection for low back strain with history of sacral 
fracture.  As detailed hereinabove, the veteran has also 
claimed a separate compensable evaluation for symptomatology 
related to sciatic nerve damage.  

The RO rated the veteran's disability under Diagnostic Code 
5295, pertaining to lumbosacral strain, which has now been 
reclassified as Diagnostic Code 5237.  

The Board first turns to the issue of rating the veteran's 
spine disability under the criteria for lumbosacral strain, 
in effect prior to September 26, 2003.  A 20 percent 
evaluation is not warranted as there are no objective 
findings that the veteran's disability has muscle spasm on 
extreme forward bending, or loss of lateral spine motion in a 
standing position.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 10 percent is also not warranted.  On examinations in 
March 1998 and November 2004, range of motion was within 
normal limits.  The veteran did not voice any complaints on 
range of motion testing.  Thus, the objective medical 
evidence essentially reflects normal range of motion.  There 
were no objective findings of spasm or pain on motion.  In 
light of these objective findings, the Board finds that the 
10 percent rating assigned is appropriate under the old and 
new criteria.  With regard to the new criteria, a 20 percent 
rating is not warranted, as range of motion testing does not 
reflect forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees.  As such, 
based on the objective findings of record, the veteran's 
disability does not meet the criteria for a 20 percent 
disability rating.

The Board has also considered alternative diagnostic codes 
under the old criteria that potentially relate to impairment 
of the lumbar spine.  The Board finds, however, that a rating 
in excess of 10 percent is not warranted under any 
alternative provision.  For example, there is no medical 
evidence of ankylosis of the lumbar spine (Diagnostic Code 
5289), no showing of moderate limitation of motion 
(Diagnostic Code 5292), and there is no showing that the 
veteran has intervertebral disc syndrome (Diagnostic Code 
5293).

The Board has considered the revised criteria (effective 
September 23, 2002) for rating intervertebral disc syndrome, 
however, again, the veteran does not have intervertebral disc 
syndrome so an alternative assessment under the new criteria 
is not warranted.  The objective record does not show 
persistent symptoms of neuropathy or other neurological 
findings so as to arrive at the diagnosis of intervertebral 
disc disease.  Nevertheless, assuming for the sake of 
argument that the veteran's current disability did involve 
radiculopathy and could be defined as intervertebral disc 
disease, there is no medical evidence of record to show that 
the veteran's symptoms are moderate or with recurring 
attacks, to warrant a 20 percent evaluation under former 
Diagnostic Code 5293.  With regard to the new criteria, there 
is no evidence that the veteran has incapacitating episodes 
of at least 2 weeks but less than 4 weeks.  As such, a 
disability rating in excess of 10 percent is not warranted 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  

With regard to his claim for a separate compensable rating 
for sciatic nerve symptoms, the Board acknowledges the March 
1998 complaints of occasional discomfort in the midline of 
the lumbar spine, and the November 2004 findings of sciatic 
notch tenderness especially on the left side, and severe 
tenderness to palpation along the left paraspinal muscles.  
Although it is clear that the veteran has sciatic nerve pain, 
the objective evidence on file supports a finding that such 
symptomatology is part and parcel with symptomatology related 
to his service-connected low back strain.  In fact, based on 
the objective evidence of record, it appears that the crux of 
his subjective complaints of pain relate to his sciatic 
nerve.  The objective evidence does not reflect any findings 
of spasms or neurological symptoms.  As detailed, 
neurological examinations conducted in March 1998 and 
November 2004 were normal.  The Board believes that the 
current 10 percent rating assigned for low back disability is 
intended to recognize and compensate for the pain.  As such, 
there is no basis for a separate rating for sciatic pain as 
such a separate rating would compensate twice for the same 
basic symptomatology.  38 C.F.R. § 4.14.  In other words, the 
currently assigned 10 percent rating is intended to encompass 
all symptomatology, to include sciatic nerve pain, that has 
been considered part and parcel of the underlying low back 
disability.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon, supra.  As 
discussed, it is not disputed that the November 2004 
examination reflects sciatic nerve symptoms as a result of 
his low back disability, and he also has limitation with 
regard to lifting objects greater than 20 pounds and more 
than 10 pounds on a frequent basis.  Although the examiner 
opined that the veteran's low back disability is manifested 
by limitation of functional capacity, the Board finds that 
the currently assigned 10 percent disability rating 
adequately compensates him for any pain and functional loss.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected low back disability has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation.  On examination in November 2004, the veteran 
specifically reported employment as a stationary engineer.  
The evidence does not suggest that his low back disability 
has resulted in marked interference with his employment.  
Additionally, the objective evidence does not reflect 
frequent periods of hospitalization due to the low back 
disability.  Accordingly, the Board finds that the impairment 
resulting from the veteran's spine disorder is appropriately 
compensated by the currently assigned schedular rating and 
38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 10 percent is 
not warranted for the veteran's service-connected low back 
strain.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss disability is not warranted.  Entitlement to a 
compensable disability rating for residuals of a fracture of 
the left acetabulum is not warranted.  Entitlement to a 
disability rating in excess of 10 percent for low back strain 
is not warranted.  Entitlement to a separate compensable 
disability rating for sciatic nerve damage is not warranted.  
To this extent, the appeal is denied.


REMAND

As discussed hereinabove, under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Upon review of the claims 
folders, there is no indication that the veteran has received 
any VCAA notice pertaining to his claims of entitlement to a 
compensable evaluation for histoplasmosis, status post 
thoracotomy; entitlement to service connection for an 
equilibrium disability; and, entitlement to service 
connection for residuals of asbestos exposure.  Thus, proper 
notice, which notifies him of the evidence and information 
necessary to support his claims must be issued to the 
veteran.  Along with initial VCAA notice pertaining to his 
claims, VA is also instructed to provide proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  VA should 
inform the veteran that a disability rating will be assigned 
if service connection is granted and an effective date for 
the award of benefits will be assigned if an increase is 
awarded, and also include an explanation as to the type of 
evidence that is needed to establish an increased disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 486 (2006).

Asbestos exposure

The August 2006 statement of the case indicated that the 
veteran's claim remained denied on the basis that the veteran 
had not identified a current asbestos related disease.  The 
May 1999 notice of disagreement is confusing as the reference 
to asbestosis disability is described in terms of 
histoplasmosis and an operative procedure, but service 
connection has already been established for histoplasmosis, 
status post thoracotomy.  If the veteran is claiming a 
separate lung disability related to asbestos exposure, he 
should identify such disability so that appropriate asbestos 
exposure development can be undertaken.  



Equilibrium disability

It appears that the veteran is claiming the incurrence of an 
equilibrium disability, as a result of his service-connected 
bilateral hearing loss disability.  At his December 2004 
audiological examination, he reported dizziness on a weekly 
basis, however, the examiner did not specifically address 
such complaints.  The Board finds that the veteran should be 
afforded a VA examination to address whether the veteran has 
an equilibrium disability, and whether any such disability is 
etiologically related to service and/or his service-connected 
bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the claims of 
entitlement to a compensable evaluation 
for histoplasmosis, status post 
thoracotomy, entitlement to service 
connection for an equilibrium disability, 
and entitlement to service connection for 
residuals of asbestos exposure, the RO 
should send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the veteran of the evidence necessary to 
substantiate his claims of service 
connection and increased rating, as well 
as what evidence he is to provide and 
what evidence VA will attempt to obtain 
in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating as it 
pertains to the service connection 
claims, and an effective date for the 
increased rating claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice letter should also include an 
inquiry as to what specific disability 
the veteran is claiming is due to 
asbestos exposure.

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of any current 
equilibrium disability.  It is imperative 
that the claims file be made available to 
the examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should opine as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current equilibrium 
disability is due to service, and/or was 
caused or aggravated by his service-
connected bilateral hearing loss 
disability or any other service-connected 
disability.  

3.  If the veteran identifies a specific 
asbestos exposure related disability 
which he believes should be service-
connected, then the RO should undertake 
appropriate development of that issue.

4.  The veteran should be scheduled for 
an appropriate VA examination in order to 
determine the severity of his service-
connected histoplasmosis, status post 
thoractomy.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  All examination findings 
should be reported to allow for 
application of VA rating criteria.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought 
are warranted.  The veteran should then 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


